The term "office" has respect to a "permanent public trust to be exercised in behalf of government." It implies tenure, duration, emoluments and duties, and consists of the exercise of "important public powers, trusts or duties, as a part of the regular administration of government." Clyatt v. Hocker, 39 Fla., 477, 486; 22 So. 2d 721, 723. This Act, upon its face, is an emergency measure. It manifestly represents an effort to protect the water front against any possible repetition of the damage done by the hurricane which swept over that section in September, 1926, some six or seven months before the Legislature convened. The duties of the Commission therein provided for are transient, and end as soon as the work is completed, which might well be within a year or so. Though the purpose of the Act is evidently to effect a county wide benefit, the duties of the Commission are not co-extensive with the limits of the county, but pertain to the ocean front within the limits of the City of Miami Beach — a very small fraction of the county. The work is to be done under the supervision of the county and city officers jointly and with funds provided by the county and city. So, even if officers, they are certainly not exclusively county officers. But, as the duties imposed on the Commission are merely transient, to meet an emergency, and not those of a "permanent public trust," and as the Act does not make the Commission *Page 482 
therein provided for "a part of the regular administration of government," and as their work is for both the city and the county and confined to a very small fraction of the county, how can they be held to be "county officers" within the meaning of the leading case of Clyatt v. Hocker? I cannot but think that when our Constitution makers provided that all State and county officers, when not otherwise provided by the Constitution, should be appointed by the Governor or elected by the people, they had in mind officers whose offices would be a part of the permanent machinery of State or county government, or extending at least to the four-year period, and did not intend that this rule should apply to boards and commissions created for temporary or transient purposes, or to meet some pressing emergency, whose work would be supplemental to and under the supervision of regularly constituted officials, and which would pass out of existence as soon as their work was done.
If the clause giving the Commission members the right to vote when there is a disagreement between the County Commissioners and the City Council be void, this clause might be regarded as stricken from the Act and the remainder left intact without necessarily frustrating its obvious purpose. And if any such disagreement should, if ever, take place, the members of the Commission could be enjoined from attempting to exercise this purported power, leaving the officers of the county and city to compose their differences among or between themselves. But the mere possibility that such disagreement might arise would hardly warrant holding the entire Act unworkable and invalid.
The rule usually applied before striking down a legislative Act on the ground of unconstitutionality is that the Act must be shown to be unconstitutional beyond all reasonable doubt. I hardly think such a showing has been made here. *Page 483